Case 2:20-cv-00320-JPH-MJD Document 28 Filed 12/01/20 Page 1 of 2 PageID #: 166




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 TERRANCE SWANN,                                       )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 2:20-cv-00320-JPH-MJD
                                                       )
 MARK SEVIER, et al.                                   )
                                                       )
                               Defendants.             )

                      RECONSIDERATION OF DUE PROCESS CLAIM

        On November 16, 2020, the Court issued an order screening Mr. Swann's amended

 complaint. Dkt. 22. Mr. Swann's Eighth Amendment failure to protect claims were allowed to

 proceed against Mark Sevier, Mr. Fitch, Ms. French, Major Davis, Mr. Nelson, and Mr. Bookout.

 Id. His First Amendment retaliation claims were allowed to proceed against Mr. Fitch, Ms. French,

 and Major Davis. Id. His due process claim regarding his placement in administrative segregation

 was dismissed as duplicative of his due process claim in another pending case, Swann v. Brown,

 2:19-cv-592-JMS-MJD. Id.

        On November 23, 2020, Mr. Swann filed a response identifying a viable due process claim.

 He clarified that his due process claim in Swann v. Brown relates to the failure of officials at

 Wabash Valley Correctional Facility to provide him with meaningful and periodic reviews of his

 placement in administrative segregation, whereas his claim in the instant case relates to the failure

 of prison officials "to address why [he] was put on administrative segregation" at New Castle

 Correctional Facility. Dkt. 27, para. 4. Mr. Swann's claim that he was placed in administrative

 segregation improperly shall proceed against Major Davis, Mr. Fitch, and Ms. French as a claim

 that these defendants violated his due process rights. See Sandin v. Conner, 515 U.S. 472, 485–86

 (1995). (A prisoner is entitled to due process before he loses liberty through a transfer from the
                                                  1
Case 2:20-cv-00320-JPH-MJD Document 28 Filed 12/01/20 Page 2 of 2 PageID #: 167




 general population to atypically harsh confinement, like segregation.). "Due process" in

 transferring an inmate to a detention that deprives the inmate of liberty consists of, at most,

 "informal, nonadversary procedures" in a "reasonable time" with "some notice" of the prison's

 rationale for the transfer, an "opportunity [for the inmate] to present his views" in writing, and

 periodic reviews afterwards. See Westefer v. Neal, 682 F.3d 679, 684–86 (7th Cir. 2012) (quoting

 Wilkinson v. Austin, 545 U.S. 209, 212 (2005); Hewitt v. Helms, 459 U.S. 460, 476 (1983)).

 SO ORDERED.

Date: 12/1/2020




 Distribution:

 TERRANCE SWANN
 956680
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 Adam Garth Forrest
 BBFCS ATTORNEYS
 aforrest@bbfcslaw.com




                                                 2
